Title: Enclosure: Jacob Wagner to Mr. Barry, [ca. 5–22 December 1810]
From: Wagner, Jacob
To: Barry, ——


            
              ca. 5–22 Dec. 1810 
            
            Mr Law’s paper came duly to hand. He was to have been answered by one of the editors who is now indisposed. All we can say is that Mr L the only fact within his own knowledge vizt writing the letter. The remarks made by Mr Fox depend upon the veracity of a Gentleman not to be compared for scrupulous truth & strict honor with Mr Jefferson without injury to the former. No eulogium on Mr Jefferson’s impartiality towards England if ever any man chuses to believe it is admissible in the Fedl Repn. The denial cannot be painful to Mr Law whilst he has so many other reasons means at his elbow to proclaim such opinions. Whatever Mr Law might have to say to the advantage of himself would be cheerfully published in the F. R. On this occasion he has no such claim Mr J. & not Mr L being implicated.
          